Case 1:19-cv-04668-JRS-DML Document 49 Filed 08/18/20 Page 1 of 1 PageID #: 167




              ​United       States District Court
                   ​In The Southern District of Indiana
                                                          No. 1:19-cv-04668-JRS-DML
                                             The court reviews this motion as plaintiff's
 Richard Clemons                             opposition to the defendants' motion to stay this
                                             case pending ruling on the defendants' motion to
 Plaintiff                                   dismiss. Having considered the filings, and
                                             weighing the interests of judicial economy, the
 V                                           parties' resources, and the efficient management
                                             of this case, the courtFILED
                                                                     GRANTS the motion to
                                             stay (Dkt. 40) and DENIES this motion to
 Indiana University Law School,              reinstate (Dkt. 4:35
                                                             48). am,
                                                                   ThisAug
                                                                        case15,   2020 pending
                                                                               is stayed
 Dean of Student Affairs Jane Doe#1          resolution of theU.S.
                                                               defendants'   motion to dismiss
                                                                   DISTRICT COURT
                                             (Dkt. 34). SOUTHERN DISTRICT OF INDIANA
 And Jane Doe#2                              DML              Roger A.G. Sharpe, Clerk
 Defendant                                   8/18/2020
 ______________________________/

                                          ​Motion to reinstate Case
                                           Management Plan.

 NOW COMES​ plaintiff and states as follow:

     1) That on 8-3-20 this court entered an order discharging the show
        cause order against plaintiff; satisfied, plaintiff seeks reinstatement of
        the case management plan entered on 5-26-20.



 WHEREFORE plaintiff so prays the court.

                                        Richard Clemons
                                        ℅ James Thomerson
                                        326 S. Broadway
                                        Lexington, Ky. 40503
                                        /s/ Richard Clemons
                                        8-13-20
